Case 4:17-cv-40126-TSH Document 80 Filed 01/15/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
CENTRAL DIVISION

CIVIL ACTION NO. 4:17-CV-40126

 

KAREN PROUTY,
Plaintiff,

Vv.

RAMAKRISHNA THIPPANNA, M_D.,
BOGDAN NEDELESCU, M.D., IDANIS
BERRIOS MORALES, M.D., JOHNNY S.
SALAMEH, JOHN/JANE DOE, PERSONAL
REPRESENTATIVE OF THE ESTATE OF
CAROLYN PARKER, R.N., FAIRLAWN
MEDICAL INVESTORS, LLC, d/b/a LIFE CARE
CENTER OF AUBURN, and UMASS
MEMORIAL MEDICAL GROUP, INC.
Defendants.

Newer! Seer” Smee omen” ee” Sane eee See” See Somat” Ser” St gee” nga

 

NON-PARTY WORCESTER INTERNAL MEDICINE, INC.’ S
EMERGENCY MOTION FOR PROTECTIVE ORDER AS TO THE
PLAINTIFF’S 30(8)(6) DEPOSITION NOTICE

 

 

 

NOW COMES non-party entity, Worcester Internal Medicine, Inc. (hereinafter “WIM”),
through counsel, and hereby respectfully moves this Honorable Court to issue a protective order
as to the plaintiffs 30(b)(6) Deposition Notice, preventing that deposition from taking place on
Wednesday, January 16, 2019 at 10:00 a.m., so that counsel may be provided a reasonable
amount of time to meet with its client and challenge the plaintiff's subpoena if appropriate under
the circumstances. Counsel for WIM have not been provided sufficient opportunity to (1)
challenge the plaintiff's subpoena, (2) investigate, designate and prepare any witnesses for
deposition, or (3) produce any documents responsive to Schedule B. In support of WIM’s

emergency motion, the Court is referred to the attached Memorandum of Law.
Case 4:17-cv-40126-TSH Document 80 Filed 01/15/19 Page 2 of 4

WHEREFORE, for the reasons stated above and in the attached Memorandum, non-party
entity, Worcester Internal Medicine, Inc., respectfully requests that this Honorable Court issue a
protective order as to the Plaintiffs 30(b)(6) Deposition Notice to prevent that deposition from

taking place on Wednesday, January 16, 2019.

REQUEST FOR ORAL ARGUMENT
Non-party, Worcester Internal Medicine, Inc., hereby requests an oral argument in this

matter pursuant to Local Rule 7.1(d).

Worcester Internal Medicine, Inc.
By its attorneys,
CAPPLIS, CONNORS & CARROLL, PC

/s/ Thomas M. Dolan, III
SEAN E. CAPPLIS
B.B.O. #634740

THOMAS M. DOLAN IT
B.B.O. #683042

18 Tremont Street, Suite 330
Boston, MA 02108

T: (617) 227-0722

F: (617) 227-0772
scapplis@ccclaw.org
tdolan@ccclaw.org

 
Case 4:17-cv-40126-TSH Document 80 Filed 01/15/19 Page 3 of 4

CERTIFICATE OF SERVICE

 

I, Thomas M. Dolan, III, hereby certify that the above document, filed through the
CM/ECF system, will be sent electronically to the registered participants, as identified on the

Notice of Electronic Filing on this 15

Ingrid A. Halstrom, Esq.
Halstrom Law Offices, P.C.
P.O. Box 121203

Lafayette Station

Boston, MA 02112

Jenni E. Kogan, Esq.

Martin, Magnuson, McCarthy & Kenney
101 Merrimac Street

Boston, MA 02114

day of January, 2019.

Joan Vorster, Esq.

Mirick, O’Connell, DeMallie & Lougee
100 Front Street

Worcester, MA 01608

Sheri L. Pizzi, Esq.

Greg Vanden-Eykel, Esq.
Barton Gilman, LLP

160 Federal Street
Boston, MA 02110

/s/ Thomas M. Dolan, II
SEAN E. CAPPLIS
B.B.O. #634740

THOMAS M. DOLAN III
B.B.O. #683042

18 Tremont Street, Suite 330
Boston, MA 02108

T: (617) 227-0722

F: (617) 227-0772
scapplis@ccclaw.org
tdolan@éccclaw.org
Case 4:17-cv-40126-TSH Document 80 Filed 01/15/19 Page 4 of 4

RULE 37 CERTIFICATION

I, Thomas M. Dolan II, hereby certify that I have complied with Local Rule 37.1.

On Friday, January 11, 2019 and Monday January 14, 2019, I wrote to Attorney Ingrid
Halstrom to request that this Rule 30(b)(6) deposition notice be withdrawn. Plaintiffs counsel
did not respond to either letter until January 15, 2019, at which time she declined to withdraw the
Deposition Notice.

On the afternoon of January 15, 2019, I spoke with Attorney Ingrid Halstrom via
telephone, at which time I was informed that this Emergency Motion would still be necessary
and that it would be opposed in writing.

As the parties have not been able to reach any agreement, non-party entity, Worcester

Internal Medicine, Inc., now files an Emergency Motion for a Protective Order.

/s/ Thomas M. Dolan, I
SEAN E. CAPPLIS
B.B.O. #634740

THOMAS M. DOLAN III
B.B.O. #683042

18 Tremont Street, Suite 330
Boston, MA 02108

T: (617) 227-0722

F: (617) 227-0772
scapplis@ccclaw.org
tdolan@ccclaw.org
